Title: From Thomas Jefferson to James Madison, 19 December 1800
From: Jefferson, Thomas
To: Madison, James



Washington Dec. 19. 1800.

Mrs. Brown’s departure for Virginia enables me to write confidentially what I would not have ventured by the post at this prying  season. the election of S. Carolina has in some measure decided the great contest. tho’ as yet we do not know the actual votes of Tenissee, Kentucky & Vermont yet we believe the votes to be on the whole J. 73. B. 73. A. 65. P. 64. Rhode isld. withdrew one from P. there is a possibility that Tenissee may withdraw one from B. and Burr writes that there may be one vote in Vermont for J. but I hold the latter impossible, and the former not probable; and that there will be an absolute parity between the two republican candidates. this has produced great dismay & gloom on the republican gentlemen here, and equal exultation in the federalists, who openly declare they will prevent an election, and will name a President of the Senate pro tem. by what they say would only be a stretch of the constitution. the prospect of preventing this is as follows. G. N.C. T. K. V. P. & N.Y. can be counted on for their vote in the H. of R. & it is thought by some that Baer of Maryland & Linn of N.J. will come over. some even count on Morris of Vermont. but you must know the uncertainty of such a dependance under the operation of Caucuses and other federal engines. the month of February therefore will present us storms of a new character. should they have a particular issue, I hope you will be here a day or two at least before the 4th. of March. I know that your appearance on the scene before the departure of Congress, would assuage the minority, & inspire in the majority confidence & joy unbounded, which they would spread far & wide on their journey home. let me beseech you then to come with a view of staying perhaps a couple of weeks, within which time things might be put into such a train as would permit us both to go home for a short time for removal. I wrote to R.R.L. by a confidential hand three days ago. the person proposed for the T. is not come yet.
Davie is here with the Convention as it is called; but it is a real treaty & without limitation of time. it has some disagreeable features, and will endanger the compromitting us with G.B. I am not at liberty to mention it’s contents, but I believe it will meet with opposition from both sides of the house. it has been a bungling negociation. Elsworth remains in France for his health. he has resigned his office of C.J. putting these two things together we cannot misconstrue his views. he must have had great confidence in mr A’s continuance to risk such a certainty as he held. Jay was yesterday nominated Chief Justice. we were afraid of something worse. a scheme of government for the territory is cooking by a committee of each house under separate authorities but probably a voluntary harmony. they let out no hints. it is believed that the judiciary system will not be pushed as the appointments, if made by the present administration, could not fall on  those who create them. but I very much fear the road system will be urged. the mines of Peru could not supply the monies which would be wasted on this object, nor the patience of any people stand the abuses which would be incontroulably committed under it. I propose, as soon as the state of the election is perfectly ascertained, to aim at a candid understanding with mr A. I do not expect that either his feelings, or his views of interest will oppose it. I hope to induce in him dispositions liberal and accomodating. accept my affectionate salutations.
